DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with William T. Cook on 09/07/2021.
The application has been amended as follows:
1-6 (Canceled)
7. (Currently Amended) A system disposed in a volume of space, the system comprising: 
a first electrical device comprising a first camera and a first processor, the first camera having a first field of view comprising a first area of interest and an overlapping area with a portion of a second field of view of a second camera, wherein the first camera captures a first image of a first portion of the volume of space and wherein the first processor identifies a first plurality of objects in the first image and assigns each of the first plurality of objects to the first area of interest if the object is in the first area of interest or to the overlapping area if the object is in the overlapping area; 

the second camera and a second processor, the second camera having the second field of view, wherein the second field of view comprises a second area of interest and the overlapping area , wherein the second camera captures a second image of a second portion of the volume of space and wherein the second processor identifies a second plurality of objects in the second image and assigns each of the second plurality of objects to the second area of interest if the object is in the second area of interest or to the overlapping area if the object is in the overlapping area; and 
a controller communicably coupled to the first electrical device and the second electrical device, wherein the controller;
3U.S. Patent Application No. 16/670,641 receives an indication of the first plurality of objects located with the first area of interest and an indication of the first plurality of objects located with the overlapping area  from the first electrical device; 
receives an indication of the second plurality of objects located with the second area of interest and an indication of the second plurality of objects located with the overlapping area  from the second electrical device;  and 
determines a total number of objects by summing the first plurality of objects with the second plurality objects and subtracting a total of either the first plurality of objects assigned to the 
overlapping area or the second plurality of objects assigned to the overlapping area.  

8. (Previously presented) The system of claim 7, wherein the second electrical device receives a coordinate system from the first electrical device.  



10. (Previously presented) The system of claim 7, wherein the controller confirms the first and second plurality of objects assigned to the overlapping area are the same objects  when a first set of coordinates of the first plurality of objects associated with the overlapping area is within a range of a second set of coordinates of the second plurality of objects associated with the overlapping area.  

11. (Original) The system of claim 7, wherein the first processor applies an error correction to the first image.  

12. (Original) The system of claim 7, wherein the first electrical device and the second electrical device are configured so that they are unable to transmit images of the first volume of space and the second volume of space.  

13. (Original) The system of claim 7, wherein the first electrical device comprises a first transceiver configured to communicate with the controller and the second electrical device comprises a second transceiver configured to communicate with the controller.  

14. (Original) The system of claim 7, wherein the first electrical device comprises a first light fixture and the second electrical device comprises a second light fixture.



Allowable Subject Matter
Claims 7-14 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The instant invention is related to system disposed in a volume of space comprising: a first and second electrical devices and a controller that determines a total number of objects.
Applicant uniquely claimed a distinct feature in the independent claim 7, which in combination with the other features are neither anticipated nor obvious over the art of record. The features are “receives an indication of the first plurality of objects located with the first area of interest and an indication of the first plurality of objects located with the overlapping area  from the first electrical device; receives an indication of the second plurality of objects located with the second area of interest and an indication of the second plurality of objects located with the overlapping area  from the second electrical device;  and determines a total number of objects by summing the first plurality of objects with the second plurality objects and subtracting a total of either the first plurality of objects assigned to the overlapping area or the second plurality of objects assigned to the overlapping area.” 
The closest prior art found was LIU et al. (US 2017/0148175 A1), hereinafter referred to as LIU and HOFER (US 2019/0306408 A1) hereinafter referred to as HOFER.
LIU pertains to an object matching method and a camera system with an object matching function, and more particularly, to an object matching method and a camera system with an object matching function capable of matching a moving object located inside an overlapped 
Dependent claims 8-14 are allowed for the reasons concerning the independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FABIO LIMA whose telephone number is (571)270-0625.  The examiner can normally be reached on Monday through Friday, 7:30 AM - 4:00 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAMIE ATALA can be reached on (571)272-7384.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/FABIO S LIMA/Primary Examiner, Art Unit 2486